Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6 and 16 have been cancelled.
Claims 9, 19, and 21-30 have been previously cancelled.
Claims 1, 3, 11, 13, and 20 have been amended.
Claims 33 and 34 have been added.
Claims 1-5, 7, 8, 10-15, 17, 18, 20, and 31-34 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 18-24, filed 25 May 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the rejections have been withdrawn.

Reasons for Allowance
Claims 1-5, 7, 8, 10-15, 17, 18, 20, and 31-34 are allowed over the prior art of record.
The closest prior art of record are Pan (U.S. Pre-Grant Pub. No. 20170138749), Jat (U.S. Pre-Grant Pub. No. 20160307287), Hirose (U.S. Pre-Grant Pub. No. 20200372418), Mazzella (U.S. Pre-Grant Pub. No. 20180172459), and Hsieh (“Car Pooling Based on Trajectories of Drivers and Requirements of Passengers”, 2017).
The following is an examiner’s statement of reasons for allowance:
Pan discloses a transportation pool service system and method to match drivers with multiple riders to transport riders between different pickup and drop-off locations. Although the reference teaches determining a driver from a set of candidate drivers based on a multitude of factors, such as, the number of riders being less than a maximum number, the reference is silent on determining a count of requests and determining whether that count is less than a threshold.
Jat discloses a system and method for recommending one or more vehicles to one or more requestors. Although the reference teaches determining a number of requestors and filtering rideshare vehicles based on a determination that the number of requestors is above or below a threshold, the reference is silent on determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.
Hirose discloses a system and method for providing shared vehicles to requesters when a condition is met. Although the reference teaches matching a service request to a driver if the driver is already heading in the direction of the pickup and destination locations of the requested service, the reference is silent on determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.
Mazzella discloses a system and method for determining that a detoured trip is to be presented to a potential passenger by analyzing a deviation value of the detoured trip and a deviation threshold. Although the reference teaches determining an angular direction of a current trip and an angular direction of a requested trip to determine if the current trip and the requested trip have a similar bearing, the reference is silent on determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.
Hsieh discloses a car pooling system for matching passengers and drivers based on their trajectories. Although the reference teaches matching passengers and drivers with similar calculated trajectories by computing the distance between the location to pick-up a passenger and a car’s trajectory and also compute the distance between the location to drop a passenger and the car’s trajectory, the reference is silent on determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-5, 7, 8, 10-15, 17, 18, 20, and 31-34 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628